Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 3, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  145577-84                                                                                               Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  PATRICK A. RUGIERO,                                                                                                Justices
            Plaintiff-Appellant,
  v                                                                SC: 145577-84
                                                                   COA: 301829, 302192, 302228,
                                                                         302936, 302963, 303259,
                                                                         303707, 307630
                                                                   Wayne CC Family Division:
                                                                   07-730628-DC
  ANTONIETTA M. DINARDO,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 19, 2012
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we VACATE that part of the judgment of the Court of
  Appeals related to the imposition of attorney fees, and we REMAND this case to the
  Wayne Circuit Court for an evidentiary hearing regarding whether the fees granted in the
  court’s earlier interim awards pursuant to MCR 3.206(C) should be imposed as a final
  matter or otherwise modified as the evidence and circumstances may warrant. In all
  other respects, leave to appeal is DENIED, because we are not persuaded that the
  remaining questions presented should be reviewed by this Court.

        We do not retain jurisdiction.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 3, 2013                       _________________________________________
         s0327                                                                Clerk